 Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 1 of 15 Pageid#: 7




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
                                                  Case No. ____________________
                                                           5:21-mj-00012
 KEITHMHELMER@HOTMAIL.COM
 THAT IS STORED AT PREMISES
 CONTROLLED BY MICROSOFT
 CORPORATION

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, William D. Ruley, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain account that is stored at premises controlled by Microsoft

Corporation, an email provider headquartered at 1 Microsoft Way, Redmond, WA 98052. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(1)(A) and 2703(c)(1)(A) to require Microsoft Corporation to disclose to the government

copies of the information (including the content of communications) further described in Section I

of Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

       2.      I am a Special Agent with the Department of the Interior, Office of Inspector

General (“DOI OIG”) since August 2015. Prior to that I was a Special Agent with the U.S. Army

Criminal Investigation Division, Major Procurement Fraud Unit, a position that I have held since

July 2012. I am assigned to the Eastern Region Investigation Office, located in Herndon, Virginia.
 Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 2 of 15 Pageid#: 8




As a Special Agent for the DOI OIG, my duties include investigating crimes, including but not

limited to contract and grant fraud, false statements, false claims, bribery, and money laundering.

I have personally participated in the execution of search warrants and seizing of evidence,

including computers and other electronic equipment, from both businesses and personal

residences. I am also an “investigative or law enforcement officer” of the United States within the

meaning of 18 U.S.C. § 2510(7), in that I am empowered by law to conduct investigations and to

make arrests for federal felony offenses.

       3.      I am currently assigned to an investigation involving allegations of bid rigging and

fraud on a contract awarded by the National Park Service (“NPS”). This investigation is within

the criminal law enforcement jurisdiction of the DOI OIG.

       4.      This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

       5.      Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that violations of 15 U.S.C. § 1 (Sherman Act); 18 U.S.C. § 371

(Conspiracy); 18 U.S.C. §§ 1343 and 1346 (Wire Fraud and Honest Services Fraud) have been

committed by KEITH HELMER and LARRY EPPARD. There is also probable cause to search

the information described in Attachment A for evidence and instrumentalities of these crimes as

further described in Attachment B.

                                          JURISDICTION

       6.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

                                                   2
 Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 3 of 15 Pageid#: 9




                                       PROBABLE CAUSE

       7.       The Department of the Interior, Office of Inspector General received an anonymous

complaint on August 30, 2019 that a subcontractor providing paving services, S.L. Williamson

(acting through its Vice President, Larry Eppard), conspired with Keith Helmer to rig National

Park Service (“NPS”) construction contract bids at Shenandoah National Park for many years.

       8.       Through document review and witness interviews at one or more of the relevant

companies, I have discovered that, since 2015, Helmer has been employed by three general

contractors all providing services to NPS: Summit Construction, ITM4G, and Blue Construction

Services. Eppard has been the Vice President of S.L. Williamson since at least 2015.

       9.       As a result of DOI OIG subpoenas, we obtained email communications between

SAW Contracting and S.L. Williamson.

       10.      The investigation thus far has revealed at least one instance of possible bid rigging

or fraud in 2018:

             a. NPS posted a pavement management services solicitation for the project at issue on

                February 20, 2018.

             b. Helmer was employed at Summit Construction when the project solicitation was

                posted. Eppard was employed at S.L. Williamson.

             c. Two of the companies that submitted bids to serve as prime contractors for this NPS

                project were Summit Construction and SAW Contracting.

             d. Eppard, of S.L. Williamson, submitted subcontracting bids to Helmer for both

                Summit Construction and SAW Contracting.

             e. Initially, Eppard sent Helmer identical bids for the two companies.

                     i. On   July    19,   2018,       at   7:53am,   Eppard   emailed   Helmer    at

                                                   3
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 4 of 15 Pageid#: 10




                        keithmhelmer@hotmail.com with S.L. Williamson’s subcontractor

                        paving estimate for Summit Construction totaling $4,004,785.50.

                    ii. On     July   23,   2018,   at   2:58pm,   Eppard   emailed   Helmer    at

                        keithmhelmer@hotmail.com with S.L. Williamson’s subcontractor

                        paving estimate for SAW Contracting totaling $4,004,785.50.

             f. Later, Eppard sent Helmer another bid for Summit Construction with a higher price.

                    i. On      July   23,   2018,   at   3:11pm,   Eppard   emailed   Helmer    at

                        keithmhelmer@hotmail.com a second S.L. Williamson subcontractor

                        paving estimate for Summit Construction totaling $4,423,657.50.

             g. NPS awarded SAW Contracting the contract through the competitive bidding

                process on September 19, 2018.

             h. By providing a higher subcontracting bid for the identical project to Summit

                Construction, Helmer and Eppard appear to have rigged this NPS construction

                project bid.

             i. On January 17, 2019, S.L. Williamson signed a contract to serve as SAW

                Contracting’s subcontractor for the project.

             j. SAW Contracting contracted with ITM4G to provide a project manager and

                superintendent for the project. By the time the contract was awarded, Helmer was

                employed at ITM4G. Helmer acted as ITM4G’s project manager on the contract,

                and his father, Ryan Helmer, acted as superintendent.

       11.      I have probable cause to believe that Helmer, Eppard, and S.L. Williamson may

have violated 15 U.S.C. § 1 or defrauded NPS in violation of 18 U.S.C. §§ 1343 and 1346 by

agreeing to submit an intentionally losing bid from Summit Construction, for the benefit of SAW

                                                    4
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 5 of 15 Pageid#: 11




Contracting.

       12.     A preservation request has been sent to Microsoft Corporation.

       13.     In general, an email that is sent to a Microsoft Corporation subscriber is stored in

the subscriber’s “mail box” on Microsoft Corporation servers until the subscriber deletes the email.

If the subscriber does not delete the message, the message can remain on Microsoft Corporation

servers indefinitely. Even if the subscriber deletes the email, it may continue to be available on

Microsoft Corporation’s servers for a certain period of time.

                           BACKGROUND CONCERNING EMAIL

       14.     In my training and experience, I have learned that Microsoft Corporation provides

a variety of on-line services, including electronic mail (“email”) access, to the public. Microsoft

Corporation allows subscribers to obtain email accounts at the domain name “hotmail.com,” like

the email account listed in Attachment A. Subscribers obtain an account by registering with

Microsoft Corporation. During the registration process, Microsoft Corporation asks subscribers

to provide basic personal information. Therefore, the computers of Microsoft Corporation are

likely to contain stored electronic communications (including retrieved and unretrieved email for

Microsoft Corporation subscribers) and information concerning subscribers and their use of

Microsoft Corporation services, such as account access information, email transaction

information, and account application information. In my training and experience, such information

may constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users.

       15.     A Microsoft Corporation subscriber can also store with the provider files in addition

to emails, such as address books, contact or buddy lists, calendar data, pictures (other than ones

attached to emails), and other files, on servers maintained and/or owned by Microsoft Corporation.

                                                 5
 Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 6 of 15 Pageid#: 12




In my training and experience, evidence of who was using an email account may be found in

address books, contact or buddy lists, email in the account, and attachments to emails, including

pictures and files.

        16.      In my training and experience, email providers generally ask their subscribers to

provide certain personal identifying information when registering for an email account. Such

information can include the subscriber’s full name, physical address, telephone numbers and other

identifiers, alternative email addresses, and, for paying subscribers, means and source of payment

(including any credit or bank account number). In my training and experience, such information

may constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. Based on my training and my experience, I know that, even

if subscribers insert false information to conceal their identity, this information often provides

clues to their identity, location, or illicit activities.

        17.      In my training and experience, email providers typically retain certain transactional

information about the creation and use of each account on their systems. This information can

include the date on which the account was created, the length of service, records of log-in (i.e.,

session) times and durations, the types of service utilized, the status of the account (including

whether the account is inactive or closed), the methods used to connect to the account (such as

logging into the account via the provider’s website), and other log files that reflect usage of the

account. In addition, email providers often have records of the Internet Protocol address (“IP

address”) used to register the account and the IP addresses associated with particular logins to the

account. Because every device that connects to the Internet must use an IP address, IP address

information can help to identify which computers or other devices were used to access the email

account.

                                                      6
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 7 of 15 Pageid#: 13




       18.     In my training and experience, in some cases, email account users will

communicate directly with an email service provider about issues relating to the account, such as

technical problems, billing inquiries, or complaints from other users. Email providers typically

retain records about such communications, including records of contacts between the user and the

provider’s support services, as well as records of any actions taken by the provider or user as a

result of the communications. In my training and experience, such information may constitute

evidence of the crimes under investigation because the information can be used to identify the

account’s user or users.

       19.     As explained herein, information stored in connection with an email account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, the

information stored in connection with an email account can indicate who has used or controlled

the account. This “user attribution” evidence is analogous to the search for “indicia of occupancy”

while executing a search warrant at a residence. For example, email communications, contacts

lists, and images sent (and the data associated with the foregoing, such as date and time) may

indicate who used or controlled the account at a relevant time. Further, information maintained

by the email provider can show how and when the account was accessed or used. For example, as

described below, email providers typically log the Internet Protocol (IP) addresses from which

users access the email account, along with the time and date of that access. By determining the

physical location associated with the logged IP addresses, investigators can understand the

chronological and geographic context of the email account access and use relating to the crime

under investigation. This geographic and timeline information may tend to either inculpate or

                                                7
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 8 of 15 Pageid#: 14




exculpate the account owner. Additionally, information stored at the user’s account may further

indicate the geographic location of the account user at a particular time (e.g., location information

integrated into an image or video sent via email). Last, stored electronic data may provide relevant

insight into the email account owner’s state of mind as it relates to the offense under investigation.

For example, information in the email account may indicate the owner’s motive and intent to

commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,

deleting communications in an effort to conceal them from law enforcement).

                                          CONCLUSION

       20.     Based on the forgoing, I request that the Court issue the proposed search warrant.

       21.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. The government will execute this warrant by

serving the warrant on Microsoft Corporation. Because the warrant will be served on Microsoft

Corporation, who will then compile the requested records at a time convenient to it, reasonable

cause exists to permit the execution of the requested warrant at any time in the day or night.

                                   REQUEST FOR SEALING

       22.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may give targets an opportunity to flee from prosecution, destroy or

tamper with evidence, change patterns of behavior, notify confederates, or otherwise seriously

jeopardize the investigation.



                                                  8
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 9 of 15 Pageid#: 15




                                            OATH

      The information in this affidavit is true to the best of my knowledge and belief.

                                    Respectfully submitted,
                                    s/William D. Ruley
                                    William D. Ruley, Special Agent
                                    Department of the Interior
                                    Office of the Inspector General


      Received by reliable electronic means and sworn and attested to by telephone on
      16th day of March 2021.
this ______


                                    ___________________________________
                                    ______
                                         _____
                                            _ _________________
                                                             ____
                                                                ____
                                                                  __________
                                     JOEL
                                      OEL
                                       EL
                                       EL C. HOPPE
                                     UNITED SSTATES
                                               A S MAGISTRATE
                                                       AG S A JUDGE       G




                                               9
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 10 of 15 Pageid#: 16




                                       ATTACHMENT A

                                  Property to Be Searched

       This   warrant   applies   to    information   associated   with   the   email   address

KEITHMHELMER@HOTMAIL.COM that is stored at premises owned, maintained,

controlled, or operated by Microsoft Corporation, a company headquartered at 1 Microsoft Way,

Redmond, WA 98052.
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 11 of 15 Pageid#: 17




                                        ATTACHMENT B

                                  Particular Things to be Seized

   I.        Information to be disclosed by Microsoft Corporation (the “Provider”)

        To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, regardless of whether such information is located within or

outside of the United States, and including any emails, records, files, logs, or information that has

been deleted but is still available to the Provider, or has been preserved pursuant to a request made

under 18 U.S.C. § 2703(f) on September 25, 2020, the Provider is required to disclose the

following information to the government for each account or identifier listed in Attachment A:

        a.      The contents of all emails associated with the account from February 20, 2018 to

January 17, 2019, including stored or preserved copies of emails sent to and from the account,

draft emails, the source and destination addresses associated with each email, the date and time at

which each email was sent, and the size and length of each email;

        b.      All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers and other identifiers, records of session

times and durations, the date on which the account was created, the length of service, the IP address

used to register the account, log-in IP addresses associated with session times and dates, account

status, alternative email addresses provided during registration, methods of connecting, log files,

and means and source of payment (including any credit or bank account number);

        c.      The types of service utilized;

        d.      All records or other information stored by an individual using the account,

including address books, contact and buddy lists, calendar data, pictures, and files; and



                                                 2
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 12 of 15 Pageid#: 18




         e.      All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of actions taken.

The Provider is hereby ordered to disclose the above information to the government within 14 days

of issuance of this warrant.

   II.        Information to be seized by the government

         All information described above in Section I that constitutes evidence and instrumentalities

of violations of 15 U.S.C. § 1; 18 U.S.C. § 371; 18 U.S.C. §§ 1343 and 1346; 18 U.S.C. § 287; 18

U.S.C. §1001; and 41 U.S.C. § 51 et seq., those violations involving Keith Helmer and Larry

Eppard and occurring from February 20, 2018 to January 17, 2019, including, for each account

or identifier listed on Attachment A, information pertaining to the following matters:

              (a) Evidence of and records relating to contract steering, fraud, and bid rigging in

                 connection with National Parks Service construction projects at Shenandoah

                 National Park and elsewhere;

              (b) Evidence indicating how and when the email account was accessed or used, to

                 determine the geographic and chronological context of account access, use, and

                 events relating to the crime under investigation and to the email account owner and

                 user;

              (c) Evidence indicating the states of mind of the email account owner, user, and any

                 co-conspirators and aiders and abettors as they relate to the crimes under

                 investigation;

              (d) The identity of the person(s) who created or used the email account, including

                 records that help reveal the whereabouts of such person(s);



                                                  3
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 13 of 15 Pageid#: 19




           (e) Evidence that may identify co-conspirators or aiders and abettors, including records

               that help reveal their whereabouts; and

           (f) Evidence relating to the identity of person(s) who communicated with the email

               account user about matters relating to the crimes under investigation, including

               records that help reveal their whereabouts.

       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence, fruits,

and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel and contractors assisting in the investigation, who may

include, in addition to law enforcement officers and agents from the United States Department of

Interior Office of Inspector General (“DOI OIG”), law enforcement officers and agents from other

government agencies, attorneys for the government, attorney support staff, and technical experts.

Pursuant to this warrant, the DOI OIG may deliver a complete copy of the disclosed electronic

data to the custody and control of law enforcement officers and agents from other government

agencies, attorneys for the government, and attorney support staff for their independent review.

       If the government identifies seized materials that are potentially attorney-client privileged

or subject to the work product doctrine (“protected materials”), the Prosecution Team will

discontinue review and, if possible, engage with the privilege holder to resolve privilege

determinations. If that is not possible, the government will establish a Filter Team of government

attorneys and agents. The Filter Team will have no future involvement in the investigation of this

matter. The Filter Team will review seized communications and segregate potentially protected

materials, i.e. communications that are to/from an attorney, or that otherwise reference or reflect

attorney advice. At no time will the Filter Team advise the Prosecution Team of the substance of

                                                 4
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 14 of 15 Pageid#: 20




any of the potentially protected materials. The Filter Team then will provide all communications

that are not potentially protected materials to the Prosecution Team and the Prosecution Team may

resume its review. If the Filter Team concludes that any of the potentially protected materials are

not protected (e.g., the communication includes a third party or the crime-fraud exception applies),

the Filter Team must obtain either agreement from defense counsel/counsel for the privilege holder

or a court order before providing these potentially protected materials to the Prosecution Team.




                                                 5
Case 5:21-mj-00012-JCH Document 5-1 Filed 03/16/21 Page 15 of 15 Pageid#: 21



                     CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT
                     TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)


           I, _________________________________, attest, under penalties of perjury by the laws of the United States of America

pursuant to 28 U.S.C. § 1746, that the information contained in this certification is true and correct. I am employed by Microsoft

Corporation, and my title is _____________________________. I am qualified to authenticate the records attached hereto because

I am familiar with how the records were created, managed, stored, and retrieved. I state that the records attached hereto are true

duplicates of the original records in the custody of Microsoft Corporation. The attached records consist of ______________

[GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:


           a.        all records attached to this certificate were made at or near the time of the occurrence of the matter set forth by,

or from information transmitted by, a person with knowledge of those matters, they were kept in the ordinary course of the regularly

conducted business activity of Microsoft Corporation, and they were made by Microsoft Corporation as a regular practice; and


           b.        such records were generated by Microsoft Corporation’s electronic process or system that produces an accurate

result, to wit:


                     1.        the records were copied from electronic device(s), storage medium(s), or file(s) in the custody of

Microsoft Corporation in a manner to ensure that they are true duplicates of the original records; and


                     2.        the process or system is regularly verified by Microsoft Corporation, and at all times pertinent to the

records certified here the process and system functioned properly and normally.


           I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the Federal Rules of Evidence.




 Date                                               Signature




                                                                   6
